ORDER

PER CURIAM.
Jon Selph appeals the trial court’s denial of his motion to set aside a probate court judgment and order to sell property for irregularities under Section 511.250 RSMo. (1994). We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b)(1) and order the trial court’s purported “Amended Judgment and Order to Sell Property” of April 6, 1999 stricken from the record.